Citation Nr: 0824656	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  05-06 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a duodenal ulcer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1968 to August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Newark, New Jersey Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In April 2005, the veteran presented personal testimony 
during a hearing before a hearing officer at the RO.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence of record does not demonstrate that the 
veteran's claimed duodenal ulcer is a result of or was 
aggravated by any established event from active service.


CONCLUSION OF LAW

A duodenal ulcer was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in May 2004 and December 2004.  Those letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claim and 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  The notice requirements 
pertinent to the issue addressed in this decision have been 
met and all identified and authorized records relevant to the 
matter have been requested or obtained.  Because of the 
decision in this case any deficiency in the initial notice to 
the veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.

The Board notes that the veteran has not been afforded a VA 
examination in which the examiner reviewed the claims file in 
connection with his claim.  In determining whether the duty 
to assist requires that a VA medical examination be provided 
or medical opinion obtained with respect to a veteran's claim 
for benefits, there are four factors for consideration.  
These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

In this case, the Board is of the opinion that an additional 
VA examination is not required.  See 38 C.F.R. 
§ 3.159(c)(4)(i).  Here, there is no evidence beyond the 
veteran's own unsupported contentions that he had a duodenal 
ulcer while on active duty.  The service treatment records 
only contain a single instance where the veteran complained 
of cramps, and the separation physical shows that the veteran 
had a normal genitourinary system.  The veteran reported on 
his Report of Medical History (RMH) at the time of his 
separation from active duty that he did not have problems 
with frequent indigestion.  Additionally, none of the 
competent medical evidence of record provides any indication 
that there could be a connection between his present symptoms 
and his active service.  The Board finds that there is 
sufficient competent medical evidence of record to make a 
decision on the claim.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and duodenal ulcer disease 
becomes manifest to a degree of 10 percent within one year 
from date of termination of service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Duodenal Ulcer

Service treatment records show that on his April 1968 entry 
examination, the examiner noted that the veteran had a normal 
genitourinary system.  The veteran reported on his April 1968 
RMH that he had previously had frequent indigestion and 
nervous trouble.  He explained that he had nervous 
indigestion which he treated with Maalox.  He also noted that 
he did not have stomach, liver or intestinal trouble.  In 
June 1970, the veteran complained of stomach cramps and dry 
heaves to a service examiner and was treated with medication.  
The July 1970 separation examination report shows that the 
veteran had a normal genitourinary system.  The veteran 
indicated on his July 1970 RMH that he did not have frequent 
indigestion.  He also noted that he did not have stomach, 
liver or intestinal trouble.

The veteran's spouse stated in May 2004 that the veteran 
suffered from stomach pains around one-and-a-half to two 
years after his discharge from active duty.  She mentioned 
that the pains were intense at times, and the veteran had to 
have three-quarters of his stomach removed around 
August 1978.

On VA examination in May 2004, the veteran stated that his 
duodenal ulcer was diagnosed at the age of 29.  He reported 
epigastric discomfort and abdominal pain since his service.  
He had previously undergone partial gastrectomy.  The 
examiner noted findings consistent with an apparent Billroth 
II procedure with thickened gastric folds which may have 
represented gastritis.  A diagnosis of duodenal ulcer status 
post partial gastrectomy with residuals was given.

VA outpatient records from May 2004 to September 2004 reveal 
ongoing treatment for duodenal ulcers.  In September 2004, 
the veteran stated that he started having stomach problems a 
few months after leaving Vietnam.  He said that he got ulcers 
on top of ulcers that would not heal.  He stated that he had 
to have three-quarters of his stomach removed.

On VA examination for liver, gall bladder, and pancreas in 
January 2005, the veteran reported having gastroenteritis 
while on active duty.  He said that he was prescribed Maalox.  
He stated that ten years after active duty, his stomach pain 
was aggravated, and he was diagnosed with a duodenal ulcer.  
The examiner gave a diagnosis of status post Billroth II, 
1981, and gastritis.

During his personal hearing at the RO in April 2005, the 
veteran said that he was hospitalized with minor digestion 
problems and a severe fever following his basic training.  He 
said that he was given a lot of fluids.  He stated that he 
always had indigestion, and about ten years after leaving the 
service, he was diagnosed with duodenal ulcer syndrome.  He 
said that doctors removed nine-tenths of his stomach.  He 
remarked that doctors had told him that he had the condition 
for many years as he had a lot of scars.  He stated that no 
doctor at the VA had indicated that his condition had 
manifested over time, but he had been told that his current 
condition was related to his previous operation.  He had the 
impression from his doctor that he had his disorder prior to 
service.  He noticed his indigestion prior to service, but he 
said it wasn't as severe.  He thought he had his operation in 
1979, as it was ten to eleven years after he left the 
military.  He commented that he was 20 or 21 when he left the 
military and was 31 when he had his stomach operation.

Based on the evidence of record, the Board finds that a 
duodenal ulcer was not incurred in or aggravated by active 
service.  The Board finds the service treatment records to be 
persuasive evidence that the veteran did not experience a 
duodenal ulcer while on active duty.  The service treatment 
records are negative for any definitive signs, symptoms, or 
treatment for a duodenal ulcer.  While the veteran reported 
stomach cramps in June 1970, it appears that the stomach 
cramps were acute and transitory as there are no other 
notations of treatment for a stomach disorder in the service 
treatment records.  Additionally, the July 1970 separation 
examination report shows that the veteran had a normal 
genitourinary system, and the veteran indicated on his 
July 1970 RMH that he did not have frequent indigestion.  He 
also noted that he did not have stomach, liver or intestinal 
trouble.  Without evidence of an in-service event or injury, 
service connection cannot be granted.

While there is an indication on the April 1968 RMH that the 
veteran had a pre-existing indigestion issue, there are no 
reports of any treatment for indigestion or a duodenal ulcer 
during his active duty.  As the examiner noted that the 
veteran had a normal genitourinary system on the July 1970 
separation exam, the Board concludes that any possible pre-
existing indigestion disorder was not aggravated by active 
service.  Without evidence of aggravation, service connection 
cannot be granted for a duodenal ulcer.

The Board has considered whether service connection for a 
duodenal ulcer could be established on a presumptive basis.  
To establish service connection for a disability on a 
presumptive basis, the disability must manifest itself to a 
compensable degree within one year of the veteran leaving 
active duty.  See 38 C.F.R. §§ 3.307, 3.309 (2007).  In this 
case, no medical evidence demonstrates that the veteran 
experienced a duodenal ulcer to a compensable level within a 
year after his discharge from active duty.  Therefore, 
service connection for a duodenal ulcer cannot be established 
on a presumptive basis.

The Board has carefully considered the May 2004 statement 
from the veteran's spouse which indicates that the veteran 
had stomach problems one-and-a-half to two years following 
his active duty.  Unfortunately, this evidence places the 
origins of the veteran's stomach disorder outside of the 
veteran's active duty.  As such, it does not support the 
veteran's contention that his duodenal ulcer should be 
service connected.

Also, the Board has considered the veteran's statements that 
he experienced indigestion throughout his time on active 
duty.  However, the Board also notes that on his July 1970 
RMH, the veteran indicated that he did not have problems with 
indigestion, and he noted that he did not have stomach, liver 
or intestinal trouble.  Due to their contradictory nature, 
the Board finds the veteran's assertions regarding the 
symptoms he experienced while on active duty to be of less 
persuasive value.

The only evidence portending that the veteran has a duodenal 
ulcer related in any way to his service in the military comes 
from him personally.  Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Although the appellant is competent to provide 
evidence of visible symptoms, he is not competent to provide 
evidence that requires medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the Board 
finds entitlement to service connection is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claims in which case the claims are denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claims.


ORDER

Entitlement to service connection for a duodenal ulcer is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


